Exhibit 10.17
 
AMENDMENT NO. 2 TO
 
SENIOR SECURED CONVERTIBLE NOTE
 
This AMENDMENT NO. 2 TO SENIOR SECURED CONVERTIBLE NOTE (this “Amendment”) dated
as of December 4, 2012 (the “Effective Date”) is entered into by OSL Holdings
Inc., a Nevada corporation (formerly Red Rock Pictures Holdings, Inc.) (the
“Company”).
 
Recitals
 
WHEREAS, the Company and Emerald Asset Advisors, LLC, a Delaware company
“Emerald”) entered into a Senior Secured Convertible Note, dated December 28,
2008 (the “Senior Secured Convertible Note”), in the original principal amount
(the “Original Principal Amount”) of $100,000 in favor of Emerald;
 
WHEREAS, pursuant an Agreement, dated September 19, 2011, by and between Emerald
and The Exchange LLC, a Nevada limited liability company, (the “Exchange LLC”),
Emerald assigned the Senior Secured Convertible Note to the Exchange LLC;
 
WHEREAS, the Company and Exchange LLC entered into Amendment No. 1 to the Senior
Secured Convertible Note dated October 12, 2011 (“Amendment No. 1”);
 
WHEREAS, the Maturity Date of the Senior Secured Convertible Note was October 5,
2012 and as of the date hereof the Original Principal Amount and all accrued
interest remains outstanding;
 
WHEREAS, the Company intends to complete a 1,000 to 1 reverse stock split of its
Common Stock;
 
WHEREAS, in consideration of Holder’s extension of the Maturity Date from
October 5, 2012 to October 5, 2013, the Company has agreed to amend the
Conversion Price to provide that it remain at $0.001 and not be adjusted in any
manner in the event of any combination or reverse stock split of the Company’s
common stock; and
 
WHEREAS, the parties desire that, the Senior Secured Convertible Note be amended
to provide that the Conversion Price be remain at $0.001 and shall not be
adjusted in any manner in the event of any combination or reverse stock split of
the Company’s common stock; and
 
NOW, THEREFORE, in consideration of the foregoing consideration, the receipt and
sufficiency of which is acknowledged, and of the mutual representations,
warranties, covenants, and agreements herein contained, the parties hereto agree
as follows:
 
Agreement
 
Section 1.   Defined Terms. Unless otherwise indicated herein, all terms which
are capitalized but are not otherwise defined herein shall have the meaning
ascribed to them in the Senior Secured Convertible Note and Amendment No. 1.
 
 
1

--------------------------------------------------------------------------------

 
 
Section 2.            Amendment to Senior Secured Convertible Note.
 
(a)           The second sentence of Section (1) “Payment of Principal” of the
Senior Secured Convertible Note and Amendment No. 1 is hereby amended and
restated in its entirety as follows:
 
 “(ii)        “The “Maturity Date” shall be October 5, 2013, as may be extended
at the option of the Holder in its sole discretion.”
 
(b)           Section (3)(b)(ii) of the Senior Secured Convertible Note and
Amendment No. 1 is hereby amended and restated in its entirety as follows:
 
 “(ii)        “Conversion Price”   means, as of any Conversion Date (as defined
below) or other date of determination, $0.001, and notwithstanding any other
language contained in the Senior Secured Convertible Note, the Conversion Price
shall not be subject to any adjustment (and shall at all times remain at $0.001)
in the event the Company completes any combination or reverse stock split of its
common stock.”
 
(c)           Section __ of the Senior Secured Convertible Note is hereby
amended and restated in its entirety as follows:
 
“Adjustment of Conversion Price upon Subdivision or Combination of Common Stock.
If the Company at any time on or after the Subscription Date subdivides (by any
stock split, stock dividend, recapitalization or otherwise) one or more classes
of its outstanding shares of Common Stock into a greater number of shares, the
Conversion Price in effect immediately prior to such subdivision will be
proportionately reduced. If the Company at any time on or after the Subscription
Date combines (by combination, reverse stock split or otherwise) one or more
classes of its outstanding shares of Common Stock into a smaller number of
shares, the Conversion Price in effect immediately prior to such combination
will remain the same as before such combination.”
 
Section 3.   Ratifications; Inconsistent Provisions. Except as otherwise
expressly provided herein, the Senior Secured Convertible Note and Amendment No.
1, are, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects, except that on and after the Effective
Date, all references in the Senior Secured Convertible Note to “this Agreement”,
“hereto”, “hereof”, “hereunder” or words of like import referring to the
Original Agreement shall mean the Senior Secured Convertible Note as amended
by  Amendment No. 1 and this Amendment No. 2.  Notwithstanding the foregoing to
the contrary, to the extent that there is any inconsistency between the
provisions of the Senior Secured Convertible Note and this Amendment No. 2, the
provisions of this Amendment No. 2 shall control and be binding.
 
Section 4.            Counterparts. This Amendment may be executed in any number
of counterparts, all of which will constitute one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party.  Facsimile or other electronic
transmission of any signed original document shall be deemed the same as
delivery of an original.
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Amendment No. 2 to Senior
Secured Convertible Note to be approved by all required corporate actions and to
be executed as of the date first written above by its officer thereunto duly
authorized by the Board of Directors of the Company.
 

 
OSL HOLDINGS INC.
           
By:
 /s/
   
Name:
 Eric Kotch
   
Title:
Chief Financial Officer, Treasurer and Secretary
 

 
Acknowledged and Accepted as of
the date first written above:
 
THE EXCHANGE LLC
       
By:
 /s/
 
Name:
 Peter Schur
 
Title:
 Member / President
 

 
[Signature Page to the Amendment No. 2]
 


3

--------------------------------------------------------------------------------